
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.23



SCHEDULE TO EXECUTIVE SEVERANCE AGREEMENT


        The following is a list of our senior executive officers who are party
to an Executive Severance Agreement, the form of which was filed as Exhibit 10.2
to our Form 10-Q for the quarter ended June 30, 2002:

        Mara G. Aspinall; Mark R. Bamforth; Earl M. Collier, Jr.; Zoltan A.
Csimma; Thomas J. DesRosier; Richard H. Douglas; David D. Fleming; Georges A.
Gemayel; James A. Geraghty; John V. Heffernan; Elliot D. Hillback, Jr.; Alison
F. Lawton; Mary McGrane; David J. McLachlan; John M. McPherson; David P. Meeker;
C. Ann Merrifield; Richard A. Moscicki; Donald E. Pogorzelski; Alan E. Smith;
Sandford D. Smith; G. Jan van Heek; and Michael S. Wyzga.

        We are a party to Executive Severance Agreements with the executive
officers named above, under which payments will be made under certain
circumstances following a Change of Control of the Company (as defined in the
Executive Severance Agreements). The Executive Severance Agreements provide that
in the event the officer's employment is terminated by the Company Without Cause
(as defined) or by the officer for Good Reason (as defined) following a Change
of Control, the Company will make a lump sum severance payment to the officer of
up to two times annual salary and bonus. Upon such termination, the Executive
Severance Agreements also provide for (i) a cash payment equal to the additional
retirement benefit which would have been earned under the Company's retirement
plans if employment had continued for two years following the date of
termination, (ii) participation in the life, accident and health insurance plans
of the Company for such period except to the extent such benefits are provided
by a subsequent employer and (iii) in certain circumstances, legal costs and
expenses associated with such termination.

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.23



SCHEDULE TO EXECUTIVE SEVERANCE AGREEMENT
